Mr. Sam McGee, Attorney at Law, For Desai, Hiren.
Mr. Daniel F.E. Smith, Attorney at Law, For Soma Technology, Inc.
Mr. Paul J. Stevens, Attorney at Law, For Dalamagas, Photios, et al.
Mr. Robert J. King, III, Attorney at Law, For Soma Technology, Inc.
Mr. Jonathan M. Shapiro, Attorney at Law, For Soma Technology, Inc.
ORDER
Upon consideration of the petition filed by Defendant (Hiren Desai) on the 13th of September 2017 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 1st of November 2017."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).
Defendant (Hiren Desai) shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.